IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0280
                            Filed September 22, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JORDAN MCKIM CRAWFORD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jefferson County, Lucy J. Gamon,

Judge.



      The defendant appeals from his convictions of aiding and abetting first-

degree robbery and ongoing criminal conduct. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Greer, JJ, and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


GREER, Judge.

       A couple of robberies at small town banks ultimately led to the arrest of

Jordan Crawford. A jury convicted Crawford of aiding and abetting first-degree

robbery and of ongoing criminal conduct. On appeal, Crawford challenges the

sufficiency of the evidence supporting his convictions. In the alternative, if he failed

to preserve error at trial, Crawford argues his trial counsel provided ineffective

assistance. Recognizing Iowa Code section 814.7 (Supp. 2019) prevents us from

deciding claims of ineffective assistance on direct appeal, Crawford challenges the

constitutionality of the statute, arguing it violates his right to due process and the

separation-of-powers doctrine. Finally, if we cannot decide his claim of ineffective

assistance, Crawford asks us to adopt plain error review.

I. Background Facts and Proceedings.

       Many details of the bank robberies and ongoing criminal conduct involving

Crawford developed from trial testimony of Ethan Spray, who negotiated a plea

deal in exchange for testimony in Crawford’s trial. First, Spray described an ATM

robbery orchestrated by Ross Thornton, Crawford, and Spray. On May 30, 2018,

he, Thornton, and Crawford made a plan to use an acetylene torch to cut into and

take cash from an ATM. Spray acted as lookout while Crawford operated the torch

and Thornton assisted. Then, on June 1, 2018, Spray went to Packwood, Iowa,

and robbed Pilot Grove Savings Bank at gunpoint while wearing a black ski mask.

Thornton, who was living with Crawford at the time, waited in Spray’s red sedan

car throughout the commission of the crime. After the heist, Thornton drove the

two men to where they had parked a second vehicle, a dark-colored truck. Spray

removed his clothing, gave it to Thornton to burn, and drove off in his car.
                                        3


Eventually, they again met at the home shared by Thornton and Crawford. During

the twenty-two minutes surrounding the robbery, five phone calls were made

between two numbers, one registered to both Thornton and Crawford and another

registered only to Crawford.

      Now back at the house with Crawford, Spray testified that he and Thornton

counted out over $14,000 in stolen cash.1 The money was wrapped in bands with

the bank’s name on them, which Thornton and Spray proceeded to burn. They

also burned the two dollar bills that they believed would be more suspicious to use

in the community. Crawford helped with some of the burning but was mostly “in

and out” of the room.

      Linking Crawford’s involvement in the criminal spree, Spray testified that

Crawford provided him with the mask he wore during the bank robbery. Spray

offered that Crawford’s role was to provide him with gloves as well, but that

Crawford failed to come through with that assignment. Spray testified Crawford

knew the items were needed for the bank robbery.

      As far as how the cash would be spent, Spray testified that there was an

understanding between himself, Thornton, and Crawford about how the money

taken from the bank would be used. Following the robbery, they, along with

Thornton’s son, took a road trip to Oregon. Phone records produced by the State

showed the location of Spray’s cell phone moving out west and back in the days

following the robbery. After the date of the robbery, Crawford began messaging

individuals in Oregon looking for the “hook up for the green.” Messages from


1 The bank manager testified the cash stolen exceeded $18,000, but Spray only
thought they counted $14,000 in stolen money.
                                         4


Crawford’s Facebook account show him reaching out to various contacts with

iterations of “I just got back from Oregon and got that fire green for the low.”2 He

advertised strains such as “purple haze,” “golden pineapple,” “[G]irl [S]cout

cookies,” “white widow,” “blueberry headband,” and “purple kush” for “2200 a p”

(explained by law enforcement witnesses, without objection, to mean $2200 for a

pound). These messages continued across the weeks following the robbery.

Photographs of marijuana were also posted.

      Several law enforcement agencies investigated the bank robbery. Along

with the bank’s camera, other video footage from area businesses picked up

Spray’s red vehicle arriving and leaving the park and a person matching the

robber’s description jogging from and to the car around the time of the robbery.

The Jefferson County Sheriff’s Department narrowed their electronic search to like-

kind vehicles with owners matching the robber’s physical description to Spray. The

sheriff executed search warrants on the homes of Spray, Thornton, and Crawford

and on Crawford’s vehicle. In Crawford’s car, deputies found around $470, two

cell phones, and a “personal use” amount of marijuana. Bait money,3 or money

specially marked and documented for tracing purposes following a bank robbery,

was found in Thornton’s home. Thornton also had an insurance card for the truck

used in the robbery, but they learned the truck was registered to Crawford. No bait


2 Jasper County Deputy Jerry Marcellus testified the phrase “green for the low”
meant marijuana sold for a low price in slang used by drug dealers.
3 The Pilot Grove Bank branch manager testified about the term “bait money”: “we

photocopy what we would term bait money, so in case there is a robbery, you do
have a set of bills there that are identifiable for serial numbers, and we have
photocopies of them front and back.” The banker believed the robber left with over
$18,000 in cash.
                                         5


money was found in Crawford’s car, but at trial, Crawford argued the $470 found

in his vehicle was paid to him by his employer.

       After presenting this evidence, Crawford was tried by a jury and convicted

of aiding and abetting first-degree robbery and ongoing criminal conduct. He

appeals.

II. Standard of Review.

       We review sufficiency-of-the-evidence claims for correction of legal error.

State v. Olofson, 958 N.W.2d 225, 227 (Iowa Ct. App. 2021). We uphold the

verdict if it is supported by substantial evidence, which means evidence that can

convince a rational juror the defendant was guilty beyond a reasonable doubt. Id.

Evidence is viewed in the light most favorable to the State. Id.

III. Discussion.

       A. Sufficiency of the Evidence and Error Preservation.

       We address whether Crawford properly preserved error on each of his

sufficiency-of-evidence claims in each separate section below. The State claims

that error was not fully preserved as to the first-degree robbery charge but does

not challenge the ongoing criminal conduct claims. “To preserve error on a claim

of insufficient evidence for appellate review in a criminal case, the defendant must

make a motion for judgment of acquittal at trial that identifies the specific grounds

raised on appeal.”     State v. Truesdell, 679 N.W.2d 611, 615 (Iowa 2004).

Generally, issues cannot be heard on appeal unless the trial court was first given

the chance to consider them and correct the error. State v. Mulvany, 603 N.W.2d

630, 632 (Iowa Ct. App. 1999). An appellant is therefore limited to the errors

preserved in trial counsel’s motions.
                                          6

       1. Aiding and Abetting First-Degree Robbery.

       Crawford argued in his motion for acquittal there was not substantial

evidence for the jury to find he aided and abetted Spray and Thornton in the

commission of armed robbery. Under the State’s theory that Crawford aided and

abetted the robbery, the State had to prove the following and the court so

instructed:

               1. On or about the 1st day of June, 2018, [Crawford] had the
       specific intent to commit a theft, either as principal or as aider and
       abettor.
               2. To carry out his intention or to assist another to commit the
       theft or to escape from the scene, with or without the stolen property,
       [Crawford] aided and abetted another in the robbery of the Pilot
       Grove Savings Bank, during which time Darrell Hoehne was
       threatened with, or purposefully placed in immediate fear of serious
       injury.
               3. [Crawford] aided and abetted another who was armed with
       a dangerous weapon.

As the jury was instructed, to aid and abet means to “knowingly approve and agree

to the commission of a crime, either by active participation in it or by knowingly

advising or encouraging the act in some way before or when it is committed.” Here,

the State lists evidence of Crawford’s efforts towards the robbery as: his role to

help procure a mask and gloves; use of his truck for the heist; his telephone contact

before, during, and after the robbery; his engagement in burning the money bands;

and the joint road trip to use the funds to buy drugs illegal in Iowa.

       Still, Crawford’s written motion about the aiding and abetting charge is

brief—it simply states that no credible proof was presented that he aided and

abetted Thornton and Spray in the commission of the robbery.              In his oral

argument, Crawford pointed out that he did not provide Spray with any gloves and

that Spray’s memory was addled by methamphetamine use. That said, no specific
                                          7


element was challenged, and specifically, no reference was made to Crawford’s

knowledge of the use of a gun. But, on appeal, Crawford asserts there is a lack of

evidence showing his knowledge of the robbery overall and a lack of support to

show he knew or intended that the provided face covering would be used in

commission of a robbery.4 Now, he argues that no proof established he knew a

gun would be used in commission of a crime. This appeal is the first time these

specific elements were detailed. See State v. Greene, 592 N.W.2d 24, 29 (Iowa

1999) (holding to preserve error, a motion for judgment on acquittal must point out

specific deficiencies in the evidence). Additionally, it is not as if the grounds

Crawford was challenging were “obvious and understood,” so Crawford’s non-

specific motion for judgment of acquittal on this charge does not bypass the

specificity requirements. State v. Williams, 695 N.W.2d 23, 27–28 (Iowa 2005).

As a result, error was not properly preserved on Crawford’s insufficiency of the

evidence over the first count, robbery in the first degree.

       2. Ongoing Criminal Conduct.

       Here, under the jury instruction related to ongoing criminal conduct as

submitted to the jury, the State had to prove two elements:

               1. During the time period from May 29, 2018, through June
       15, 2018, the defendant participated, directly or indirectly, in an
       enterprise.
               2. The defendant knew the enterprise was being conducted
       through specified unlawful activity on a continuing basis, to wit: a) the
       theft of money from the Brighton, Iowa ATM; and/or b) the robbery of
       the Pilot Grove Savings in Packwood, Iowa Bank; and/or c) the
       distribution, either attempted or completed, of marijuana.

4 Crawford’s motion does reference that “mere knowledge of the contemplation of
a crime by another” is insufficient. Yet he raises the premise only in connection
with the ongoing criminal charges charge, not aiding and abetting first-degree
robbery.
                                           8



Crawford zeros in on these failures of proof: (1) no credible evidence that Crawford

was involved in ongoing criminal activity, and (2) no proof the specified indictable

offenses occurred on a continuing basis. At best, as to the first element, the State

proved Crawford’s involvement in an enterprise to rob the Brighton ATM and the

Pilot Grove Savings Bank.5 See Iowa Code § 706A.1(2) (defining “enterprise” as

“any sole proprietorship, partnership, corporation, trust, or other legal entity, or any

unchartered union, association, or group of persons associated in fact although

not a legal entity, and includes unlawful as well as lawful enterprises”).

       To address the second element of ongoing criminal conduct, if the acts were

committed on a continuing basis, it is significant that these robberies happened

just two days apart: May 30, 2018 and June 1, 2018. Beyond the evidence of the

two robberies, the State produced Facebook messages showing attempts at

marijuana sales by Crawford over a period starting on June 8 until June 22. The

State argues the Facebook messages show ongoing criminal conduct amounting

to attempted drug sales and distribution. Indeed, many Facebook messages

mention Crawford trying to buy “green” in Oregon and then sell it in Iowa, which

could convince a reasonable juror that he was attempting to sell marijuana, even

if no actual sale was proven. The Facebook postings supported buying and

attempting to sell “pounds” of marijuana—even photographs of the goods. Thus,



5 The criminal complaint charged Crawford under 706A.2(1)(c)—“participating in
an enterprise established for the purpose of conducting illegal drug trafficking
activity for profit. Said enterprise was funded through a series of criminal acts to
include the robbery of the Pilot Grove Savings Bank on June 1, 2018.” Later the
State amended the complaint to assert the criminal activity occurred from May 1,
2018 to August 31, 2018.
                                          9


the testimony from Spray that they had travelled to Oregon to purchase marijuana,

corroborated by the phone records documenting the trip and the messages from

Crawford to potential buyers that he had just returned from Oregon with many

pounds of marijuana, could lead a reasonable juror to believe that a drug trafficking

operation was afoot.

       Even so, Crawford argues the State had hurdles involving proof it did not

cover. But we note Crawford faces a roadblock relating back to the marshalling

instruction given to the jury. That marshalling instruction listed the “specified

unlawful activity” as “(a) the theft of money from the Brighton, Iowa ATM; and/or

(b) the robbery of the Pilot Grove Savings in Packwood, Iowa Bank; and/or (c) the

distribution, either attempted or completed, of marijuana.” No one objected to this

instruction. See State v Banes, 910 N.W.2d 634, 639–40 (Iowa Ct. App. 2018)

(holding failure to object to the instruction makes it the law of the case for purposes

of the review of the record on sufficiency of the evidence). Although another jury

instruction clarified that “specified unlawful activity” was “any act, including any

preparatory or completed offense, committed for financial gain on a continuing

basis that is punishable as an indictable offense under the laws of the state in

which it occurred and under the laws of this state,” no one defined what “continuing

basis” meant. (Emphasis added.) Thus, under the guidance of the instructions,

proof that Crawford knew the enterprise was occurring through any one of these

three acts was enough to convict. In simple terms, the instruction defined the

specified unlawful activity as any one of the robberies or the attempted or

completed distribution of marijuana. Under the jury instructions given and from a
                                          10


review of the evidence in the light most favorable to the State, the jury followed the

law of the case and did its job.

       Most troubling, the jury found no guidance in the instructions about what

“continuing basis” meant in the legal sense. While we agree with the State that it

proved the first element, under the sufficiency of the evidence standard, we find

scant evidence of continuing criminal activity. “Continuing basis” was interpreted

in State v. Reed, 618 N.W.2d 327, 334–35 (Iowa 2000). This can be either closed

or open, meaning that either there need be “a closed period of repeated conduct,

or . . . past conduct that by its nature projects into the future with a threat of

repetition.” Reed, 618 N.W.2d at 335. If the predicate acts occur over a short

period of time, there must be a relationship between the acts and the threat of

continuing criminal activity. Banes, 910 N.W.2d at 640–41 (recognizing that a few

weeks or months would not satisfy the requirement). There must be specific

evidence of this ongoing intent.       State v. Goodwin, No. 18-1822, 2020 WL

1551149, at *7 (Iowa Ct. App. Apr. 1, 2020). Here, evidence of two robberies

committed within a few days is insufficient to show a continued threat of future

criminal conduct to support the charge of ongoing criminal conduct. See State v.

Harrington, No. 08-2030, 2010 WL 2925696, at *3 (Iowa Ct. App. July 28, 2011)

(finding three acts of burglary, all within a short time, did not constitute substantial

evidence to support a finding that “the defendant committed the acts on a

continuing basis”). The State failed to produce evidence of an actual sale or

distribution of marijuana, of monies in Crawford’s possession from the robberies

or from any drug sales, and only found a personal use amount of marijuana in

Crawford’s vehicle. See State v. Agee, No. 02-0967, 2003 WL 22087479, at *2
                                          11


(Iowa Ct. App. Sept. 10, 2003) (finding defendant’s possession of stolen mail,

checks and deposit slips and blank checks belonging to another person, a police

scanner and a list of eleven financial institutions supported a threat of future

criminal activity). While the Facebook messages suggest Crawford’s attempts to

recruit purchasers of marijuana, the timing of those requests occurred within a few

days to weeks after the robberies. Again, there was no evidence of other future

criminal acts established under the substantial-evidence standard. In sum, the

threat of continued criminal activity cannot be extracted from this record.

       But we must return to error preservation on this element of ongoing-

criminal-conduct count. To be fair, Crawford’s general arguments at trial centered

on the State’s failure to prove Crawford’s involvement in any crime.            As to

Crawford’s current complaint that the State failed to show a threat of continuing

criminal activity, we question if Crawford preserved this question for our review.

Both Crawford’s written and oral motions failed to mention that the period of time

involving the robberies and the solicitation for drug sales was too short to satisfy

the statutory requirement that the acts were “committed for financial gain on a

continuing basis.” Iowa Code § 706A.2(1)(c). Thus, on our own review, we must

find Crawford failed to preserve error on this specific deficiency in the proof. Agee,

2003 WL 22087479, at *2. Likewise, Crawford now asserts that attempting to

distribute marijuana is not a “specified unlawful activity” punishable as an indictable

offense.6 But again, without objection, the marshalling instruction allowed the jury


6 We also note that section 706A.2(1)(c) and (d), under which Crawford was
charged, state together that “[i]t is unlawful for any person to conspire or attempt
to violate or to solicit or facilitate the violations” that are considered ongoing
criminal conduct. Iowa Code § 706A.2(1) (2018) (emphasis added). Therefore,
                                         12


to apply the law of the case that included an attempted distribution of marijuana.

Thus, we affirm the conviction for ongoing criminal conduct and Crawford can

address these issues at a later date.

       B. Ineffective Assistance of Counsel.

       Recognizing he may have failed to preserve error on his sufficiency-of-the-

evidence claims, Crawford raised the issues under the framework of ineffective

assistance of counsel. Most compelling, the State concedes that if error had been

preserved on the challenge to the first-degree-robbery charge, “that the State failed

to produce evidence that [Crawford] knew or specifically intended that Spray would

use a gun during the robbery.” Thus, it appears appropriate to address that issue

in a postconviction proceeding. See State v. Lilly, 908 N.W.2d 293, 309 (Iowa

2019) (analyzing if counsel provided ineffective assistance because of the failure

to move for acquittal specifically on a first-degree robbery where Lilly argued there

was insufficient evidence he knew the robber was going to use a dangerous

weapon during the heist).

       But, on direct appeal, we can no longer decide claims of ineffective

assistance. See Iowa Code § 814.7 (Supp. 2019); State v. Macke, 933 N.W.2d

226, 228 (Iowa 2019). Crawford acknowledges this bar but argues the statute is

unconstitutional both under a theory of due process and the separation-of-powers

doctrine. Each issue has been decided by the Iowa Supreme Court. Crawford

argues section 814.77 violates his right to due process. But “[t]here is no due



while attempted distribution alone might not be a crime with which he could be
charged, the attempt is criminalized under 706A.2(d) for purposes of ongoing
criminal conduct. See id.
7 The statute, which took effect July 1, 2019, provides:
                                         13


process right to present claims of ineffective assistance of counsel on direct

appeal.” State v. Treptow, 960 N.W.2d 98, 108 (Iowa 2021). “Due process merely

requires an opportunity to present those claims in some forum.”             Id.   The

appropriate forum is through an application for postconviction relief under chapter

822, not here. Iowa Code § 814.7.

         Additionally, Crawford asserts that section 814.7 violates his right to due

process because it prevents effective counsel on appeal. On appeal, a defendant

is entitled to effective assistance of appellate counsel, requiring both a right to

counsel and that the counsel performs competently in the appeal. Treptow, 960

N.W.2d at 107. Yet, under Iowa law, “[t]he right to the effective assistance of

appellate counsel where direct appeal is available does not create an entitlement

to direct appeal as a matter of right and a further entitlement to present any and all

claims on direct appeal as a matter of right.” Id. Crawford’s due process challenge

fails.

         Crawford next argues that 814.7 violates the separation-of-powers doctrine

and limits the appellate courts’ jurisdiction. See State v. Tucker, 959 N.W.2d 140,

148 (Iowa 2021) (“‘The division of the powers of government into three different

departments—legislative, executive, and judicial—lies at the very foundation of our

constitutional system.’ The ‘historic concept of separation of powers to safeguard




      An ineffective assistance of counsel claim in a criminal case shall be
      determined by filing an application for postconviction relief pursuant
      to chapter 822. The claim need not be raised on direct appeal from
      the criminal proceedings in order to preserve the claim for
      postconviction relief purposes, and the claim shall not be decided on
      direct appeal from the criminal proceedings.
Iowa Code § 814.7 (emphasis added).
                                           14

against tyranny’ is memorialized in the Iowa Constitution.’” (citations omitted)); see

also Iowa Const. art. III, § 1. Our supreme court, however, has already determined

“section 814.7 does not violate the separation-of-powers doctrine.” Tucker, 959

N.W.2d at 151. Further, “[t]he new law does not deprive this court of jurisdiction.”

Id. This argument also fails. In the end, Crawford’s option is to pursue his claims

under the ineffective assistance of counsel route.

       C. Plain Error Review.

       Finally, if we cannot decide his claim of ineffective assistance, Crawford

asks us to utilize the plain error rule in this case. The Iowa Supreme Court,

however, has consistently declined to adopt plain error review. See, e.g., Treptow,

960 N.W.2d at 109; State v. Rutledge, 600 N.W.2d 234, 325 (Iowa 1999); State v.

McCright, 569 N.W.2d 605, 607 (Iowa 1997); State v. Miles, 344 N.W.2d 231, 233

(Iowa 1984). We are not at liberty to do so now.

IV. Conclusion.

       With only the issue of failure to show a specified illicit act preserved for error,

a jury could have properly convicted Mr. Crawford with the evidence presented on

that claim. We affirm Crawford’s conviction for both robbery in the first degree and

ongoing criminal conduct.

       AFFIRMED.